Citation Nr: 1215177	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  06-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.  He died in September 2004.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March and June 2005 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for the cause of the Veteran's death.  

The appellant testified before a Veterans Law Judge (VLJ) at a July 2008 travel Board hearing conducted at the RO.  The VLJ who had conducted that hearing has subsequently left the Board before an appellate decision could be rendered in this case.  Generally, a claimant is to be apprised of this situation and afforded an opportunity to have a new Board hearing.  See 38 C.F.R. § 20.707 (2011).  However, given the favorable disposition of the claim, the failure to do so in this case is non-prejudicial.  A transcript of that hearing is associated with the claims folder. 

This case was previously before the Board in November 2008 and July 2009, at which times the Board elected to pursue evidentiary development in conjunction with the service connection claim for the cause of the Veteran's death.  In August 2011, the case again came before the Board and an expert medical opinion from the Veterans Health Administration (VHA) was sought.  A VHA opinion provided in August 2011 was found to be inadequate and in December 2011, the opinion of an independent medical expert (IME) was sought.  That opinion was provided in January 2012.  It has been added to the record, furnished to the appellant, and as will be explained herein, provides a basis for the allowance of the claim.  


FINDINGS OF FACT

1.  The Veteran died in September 2004 at the age of 54; the immediate and sole cause of death listed on the death certificate was nasopharyngeal cancer. 

2.  At the time of the Veteran's death service connection was in effect for posttraumatic stress disorder (PTSD), rated 70 percent disabling.  

3.  The Veteran had service in the Republic of Vietnam during the Vietnam era and therefore in-service exposure to herbicides including Agent Orange is presumed.

4.  The competent medical evidence is at least in equipoise regarding the matter of whether the Veteran's fatal cancer of the nasopharynx is related to his in-service herbicide exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the cause of the Veteran's death has been associated with his active duty service.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the appellant, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Factual Background

The Veteran's certificate of death reveals that he died in September 2004 at the age of 54, and that the immediate and sole cause of his death was nasopharyngeal cancer.   

The appellant filed a service connection claim for the cause of the Veteran's death in October 2004.  At the time of the Veteran's death, service-connection was in effect for PTSD, rated 70% disabling.  

Service treatment records do not reflect any specific complaints, treatment, or diagnosis of nasopharyngeal cancer during service.  During service in March 1970 and December 1970, the Veteran reported sore throat and cold symptoms.  His September 1971 Report of Medical History at his separation examination reveals that the Veteran reported a history of ear, nose, and throat problems during service.  Tonsillitis, not considered disabling, was also noted.  The September 1971 separation examination documented a normal clinical examination of the nose, mouth, throat, sinuses, lungs, and chest.  

The Veteran was treated at various private facilities for nasopharyngeal cancer from December 2002 until his death in September 2004.  The Veteran was treated with chemotherapy and radiation therapy, but kept experiencing recurrences and metastasis of his cancer until his death.

Prior to his death, the Veteran underwent a June 2003 VA examination of the nose, sinus, larynx, and pharynx.  At that time, nasopharyngeal carcinoma with subsequent Horner syndrome was diagnosed and the examiner concluded that the Veteran's nasopharyngeal cancer was due to in-service Agent Orange exposure.  No reasons and bases were provided for the VA examiner's opinion.   

A December 2003 medical oncology initial evaluation of Dr. E.S., M.D., noted that the first diagnosis of nasopharyngeal cancer for the Veteran was in December 2002.  This cancer was also described as "head" or "neck" cancer in other private records.  See August 2004 Delaware County Memorial Hospital Summary on Discharge.  It was noted that the Veteran worked as a railroad conductor post-service and it was remarked in several private records that the Veteran smoked one pack of cigarettes a day for 30 years.  

A private March 2004 computed tomography (CT) scan of the chest revealed a right lower lobe nodule that was either primary or metastatic.  A later July 2004 X-ray of the chest indicated that the pulmonary nodules that developed were "consistent with metastatic disease."  The impression was pulmonary metastasis.  Private treatment records also describe lip cancer developing prior to death.

Also on file is a private medical opinion from Dr. N.N., M.D., dated in April 2005.  Dr. N.N., who treated the Veteran for his cancer, opined that there is a "reasonable possibility," based on all information and literature, the Veteran's carcinoma of his "upper respiratory tract" could have been caused to a varying degree by his presumed Agent Orange exposure from Vietnam.  Dr. N.N. did not specify what information and literature he utilized in rendering this opinion.  

In August 2011, the Board sought the opinion of an ear, nose, and throat specialist from the Veterans Health Administration (VHA).  At that time, the aforementioned summary of facts was provided.  In addition, the specialist was advised that the VA Secretary has specifically found that there is inadequate or insufficient medical evidence to determine an association between exposure to herbicides and oral, nasal, or pharyngeal cancer.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 - 32,553 (Jun. 8, 2010); 72 Fed. Reg. 32,395 - 32,399 (June 12, 2007).  Taking account of the available evidence and National Academy of Science's analysis, the Secretary has found that the credible evidence against an association between herbicide exposure and oral, nasal, or pharyngeal cancer outweighs the credible evidence for such an association, such that he has determined that a positive association does not exist.  Reported risk factors for these types of cancers documented in the June 2010 Federal Register included cigarette smoking and alcohol use.  

The specialist was requested to address the following questions:

      (1) Is it at least as likely as not (50 percent or more probable) that a respiratory cancer as defined by VA regulation (cancer of the lung, bronchus, larynx, or trachea) was a principal or contributory cause of the Veteran's death?  If a respiratory cancer was a cause of death, please also discuss whether there is affirmative evidence showing that any respiratory cancer was the result of another cancer that metastasized.  In other words, if a respiratory cancer was a cause of death, specify whether it was a primary or metastatic cancer; 

      (2) Is it at least as likely as not (50 percent or more probable) the Veteran's cause of death listed on his death certificate (nasopharyngeal cancer) was due to his presumed Agent Orange (herbicide) exposure during military service?  In making this determination, please note that the Veteran's in-service exposure to an herbicide agent such as Agent Orange in Vietnam is already conceded; and 

      (3) Is it at least as likely as not (50 percent or more probable) the Veteran's cause of death listed on his death certificate (nasopharyngeal cancer) was otherwise related to his in-service reported history of ear, nose, and throat problems mentioned at separation from service?

In an August 2011 response, a physician, without designation as to his specialty, reported that the questions posed by the Board were beyond his professional expertise and suggested that a specialist in hematology, oncology, and HENT would be better qualified to respond.  

Accordingly, in December 2011, the Board provided the same historical information summarized above and requested that an independent medical expert, designated as a specialist in oncology address the above questions.  

In January 2012, the expert provided the opinion requested.  Initially, the doctor observed that the Veteran had been exposed to Agent Orange during service in Vietnam and developed cancer of the nasopharynx 31 years later.  The doctor explained that this was a fairly rare tumor whose principle incidence is in the Chinese population.  

In response to question 1, the specialist indicated that it was possible that cancer of the nasopharynx was caused by Agent Orange exposure, but indicated that this could not be proved.  It was noted that VA law indicated that cancers of the respiratory tract (lung, bronchus, larynx, or trachea) were presumptive conditions associated with herbicide exposure.  The doctor stated that he would argue that the nasopharynx is part of the upper respiratory tract, as it is the portion of the throat which lies behind the nose.  It was also observed that if herbicide was carried as an aerosol (as an airborne exposure), then the nasopharynx was indeed exposed to this toxic substance.  In response to question 2, the doctor opined that it was likely, with a greater than 50 percent probability that cancer of the nasopharynx was due to service related Agent Orange exposure.  

Analysis

The appellant contends that the Veteran's cause of death, nasopharyngeal cancer, was due to his presumed exposure to Agent Orange or other herbicide while in service.  The appellant has also noted that the site of the Veteran's cancer - the left posterior nasopharynx, is in close proximity and leads to the larynx.  In addition, the appellant has maintained that the site of the Veteran's cancer in the pharynx is actually part of the "respiratory" tract; such his nasopharyngeal cancer can be classified as a "respiratory cancer" for which presumptive service connection can be granted.  (See May 2011 Informal Hearing Presentation).

Dependency and Indemnity Compensation (DIC) may be awarded to a Veteran's spouse for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c). 

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

As an initial matter, service records confirm that the Veteran served in the Republic of Vietnam during the Vietnam Era.  He is therefore presumed to have been exposed to an herbicide agent during service, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(1)(6)(iii).  

In addition, the Veteran's DD 214 indicates that his awards and decorations include a Combat Infantryman Badge.  As such the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are applicable in this case.  This provision states, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.  However, as a practical matter these provisions are of little applicability in this case, as the issue does not involve the incurrence of a disease or injury during the Veteran's active service period.  

The key question here is whether the Veteran's nasopharyngeal cancer was caused by or the result of his presumed exposure to Agent Orange during service.  It is also noted that under VA law respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are classified as presumptive conditions associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

VA regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e) (2011).  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.)

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is warranted.

In essence, the file contains three opinions etiologically linking the Veteran's fatal nasopharyngeal cancer to herbicide exposure in service.  Prior to his death, the Veteran underwent a June 2003 VA examination of the nose, sinus, larynx, and pharynx.  At that time, nasopharyngeal carcinoma with subsequent Horner syndrome was diagnosed and the examiner concluded that the Veteran's nasopharyngeal cancer was due to in-service Agent Orange exposure.  However, no reasons and bases were provided for the VA examiner's opinion.  Accordingly, that opinion, although favorable to the claim, is of relatively low probative value.  In this regard, among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Another favorable opinion was provided by Dr. N.N in April 2005, who was the Veteran's private treating physician.  The doctor opined that there was a "reasonable possibility," based on all information and literature, the Veteran's carcinoma of his "upper respiratory tract" could have been caused to a varying degree by his presumed Agent Orange exposure from Vietnam.  Although Dr. N.N. did not specify what information and literature he utilized in rendering this opinion, it is significant both that he characterized the Veteran's cancer as a respiratory tract cancer and that he believed this condition to be linked to herbicide exposure based on his experience treating the Veteran's cancer and based on (unspecified) medical research and information.  Accordingly, this opinion is afforded greater probative value than the 2003 VA opinion as more supporting information was provided.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.).

Because the aforementioned opinions already in the record were deemed inadequate, incomplete, or otherwise unclear in some manner, the Board sought a medical expert opinion in the matter.  The consulting expert reviewed the record, and in an opinion received in January 2012 opined that it was possible that cancer of the nasopharynx was caused by Agent Orange exposure, but indicated that this could not be proved.  The doctor stated that he would argue that the nasopharynx is part of the upper respiratory tract, as it is the portion of the throat which lies behind the nose.  It was also observed that if herbicide was carried as an aerosol (as an airborne exposure), then the nasopharynx was indeed exposed to this toxic substance.  In conclusion, the doctor opined that it was likely, with a greater than 50 percent probability that this Veteran's cancer of the nasopharynx was due to service related Agent Orange exposure.  

Significantly, the Board finds no reason to question the credentials and comprehensive experience of the independent expert who provided the opinion received in 2012 and furthermore, after carefully reviewing this evidence, the Board finds no adequate basis to reject this competent medical opinion which is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Hence, this evidence has been assigned a great deal of probative weight by the Board.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

Based on the foregoing, the Board finds that the evidence is at least in equipoise in regard to the matter of whether the Veteran's fatal nasopharyngeal cancer is etiologically linked to herbicide exposure to which the Veteran was presumed to have been exposed during his service in Vietnam.  To the extent that there is any reasonable doubt as to this critical inquiry, that doubt is resolved in the appellant's favor.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is warranted.


ORDER

The appeal to establish service connection for the cause of the Veteran's death is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


